         Case 1:20-cv-03510-DLF Document 11 Filed 06/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

KELLY DUDA,                         )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 20-3510 (DLF)
                                    )
NATIONAL ARCHIVES AND RECORDS )
ADMINISTRATION,                     )
                                    )
                  Defendant.        )
____________________________________)

                       NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of the Court will please enter the appearance of Assistant United States

Attorney Patricia K. McBride as counsel for Defendant in the above captioned case substituting

for Assistant United States Attorney Kristin Brudy-Everett.

Dated: June 29, 2021

                                            Respectfully Submitted,

                                            /s/ Patricia K. McBride
                                            Patricia K. McBride
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Tel: (202) 252-7123
                                            Email: Patricia.McBride@usdoj.gov

                                            Counsel for the Defendant
